
	
		II
		110th CONGRESS
		1st Session
		S. 191
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide pension relief for all air carriers with
		  pension plans that are not frozen pension plans.
	
	
		1.Modification of the interest
			 rate for the special funding rules of the Pension Protection Act of
			 2006
			(a)Interest
			 rateSection 402 (a)(2) of the Pension Protection Act of 2006 is
			 amended by inserting and by using, in determining the funding target for
			 each of the 10 plan years during such period, an interest rate of 8.25 percent
			 (rather than the segment rates calculated on the basis of the corporate bond
			 yield curve) after such plan year.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in the provisions of the Pension
			 Protection Act of 2006 to which such amendment relates.
			
